UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JEREMIE SMITH,

                                             Plaintiff,               Case # 13-CV-6127-FPG
v.
                                                                      DECISION AND ORDER

BRIAN FISCHER, et al.,

                                             Defendants.


                                       INTRODUCTION

       Pro se Plaintiff Jeremie Smith brings this action pursuant to 42 U.S.C. § 1983 for

Defendants’ alleged violation of his constitutional rights while he was incarcerated at Five Points

Correctional Facility. ECF No. 1.

       Before the Court is Defendants’ Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 37 for Plaintiff’s failure to comply with a Court order directing him to produce certain

discovery materials. ECF No. 94. Defendants also seek $1,440 in attorney’s fees incurred in

connection with Defendants’ previous motion to compel (ECF No. 83) and the current motion to

dismiss. For the reasons that follow, the Court denies Defendants’ motion and declines to award

attorney’s fees.

                                        BACKGROUND

       On October 16, 2018, United States Magistrate Judge Marian W. Payson issued a Decision

and Order granting in part and denying in part Defendants’ Motion to Compel Plaintiff to respond

to document demands and interrogatories. ECF No. 92. Judge Payson ordered Plaintiff to respond

to Defendants’ second, third, fourth, fifth, and sixth demands by October 31, 2018. Id. On that

date, attorney Brian M. Dratch filed a notice of appearance on Plaintiff’s behalf. ECF No. 93.
        On November 14, 2018, Defendants filed the pending motion to dismiss, arguing that they

still have not received the discovery that Judge Payson ordered Plaintiff to produce. ECF No. 94.

Before Defendants filed the motion, it appears that defense counsel was unsuccessful in his efforts

to contact Mr. Dratch and obtain the missing discovery materials.

        On December 16, 2018, Plaintiff responded in opposition to Defendants’ motion, arguing

that, since October 31, 2018, he sent defense counsel authorizations to obtain his medical records

and 288 pages of documents. ECF No. 96. Mr. Dratch indicated that he did not have the

interrogatories or Rule 26 disclosure documents and that he was “attempting to comply as quickly

as possible” but had only been involved in this case for about six weeks. Id. Nonetheless,

Defendants contends that certain discovery requests are still outstanding.

        Since then, many things have changed in this case: the parties stipulated to dismissing

nearly 30 defendants; Plaintiff filed an Amended Complaint 1; the relationship between Plaintiff

and Mr. Dratch broke down and Plaintiff is proceeding pro se again; and Plaintiff has been in and

out of inpatient mental health facilities for treatment. ECF Nos. 101, 102, 109, 117, 119, 120.

                                             DISCUSSION

I.      Dismissal under Federal Rule of Civil Procedure 37(b)(2)(A)(v)

        Under Rule 37(b), a court may dismiss a case or impose other sanctions if a party does not

obey an order to provide or permit discovery. Residential Funding Corp. v. DeGeorge Fin. Corp.,

306 F.3d 99, 106-07 (2d Cir. 2002). In evaluating whether to dismiss a case for this reason, a court

considers: “1) the willfulness of the non-compliant party or the reason for noncompliance; 2) the

duration of the period of non-compliance; 3) whether the non-compliant party had been warned of

the consequences of noncompliance; and 4) the efficacy of lesser sanctions.” Ferrer v. Fischer,


1
  Defendants have not answered or otherwise responded to the Amended Complaint, even though it was filed over
five months ago.

                                                    -2-
No. 9:13-CV-0031 NAM/ATB, 2014 WL 5859139, at *2 (N.D.N.Y. Nov. 12, 2014) (citation

omitted). Dismissal is a “harsh remedy” to be used “only in extreme situations.” Id. (citation

omitted).

       The Court declines to analyze each factor here because it finds that the third factor

precludes dismissal; that is, Plaintiff has not been warned that his non-compliance with

Defendants’ discovery demands could result in the dismissal of his case. The Second Circuit has

repeatedly affirmed that courts may not dismiss a pro se litigant’s case under Rule 37 without

warning him of the consequences of not complying with discovery obligations. See, e.g., S.E.C.

v. Setteducate, 419 F. App’x 23, 24 (2d Cir. 2011) (“[e]ven the most severe Rule 37 sanctions may

be imposed even against a plaintiff who is proceeding pro se, so long as a warning has been given

that noncompliance can result in a sanction”) (quotation marks omitted and emphasis added)

(summary order); Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009) (same).

       Consistent with this settled authority, courts routinely deny motions to dismiss based on a

pro se litigant’s non-compliance with discovery orders where the litigant had not been warned in

advance that his non-compliance could result in dismissal. See, e.g., Velazquez v. Vermont Dep’t

of Corr., No. 2:07 CV 244, 2009 WL 819445, *2 (D. Vt. 2009) (declining to order dismissal where

pro se plaintiff did not appear for a deposition or respond to written discovery requests but “ha[d]

not yet been warned that his failure to participate in discovery might result in the dismissal of his

case”); Burke v. Miron, No. 3:07CV1181(RNC), 2009 WL 952097, *1 (D. Conn. 2009) (declining

to dismiss the pro se plaintiff’s case for non-compliance with discovery, even though he was “a

prolific and experienced litigator” because “Second Circuit precedent require[es] a clear warning

to pro se litigants” that their case may be dismissed). Accordingly, the Court denies Defendants’

motion to dismiss this case.



                                                -3-
II.     Request for Attorney’s Fees

        Defendants also ask for attorney’s fees pursuant to Rule 37(a)(5)(A) and (d)(3). Under

both subsections, the Court “must” require the offending party to pay the movant’s reasonable

attorney’s fees incurred after notice if the Court previously granted the moving party’s motion to

compel or if the offending party previously failed to respond to interrogatories. Despite the

compulsory language in Rule 37, “a district court has wide discretion in sanctioning a party for

discovery abuses.” Reilly v. Natwest Mkts. Grp. Inc., 181 F.3d 253, 267 (2d Cir. 1999). A court

may deny a request for fees where (1) the movant did not make a good faith effort to resolve the

dispute before filing the motion; (2) the non-moving party’s failure to provide the discovery

response was “substantially justified”; or (3) the award of fees would be unjust. Fed. R. Civ. P.

37(a)(5)(A)(i)-(iii).

        The Court finds that awarding fees to Defendants on the facts before it would be

unjust. First, although Plaintiff responded to Defendants’ motion, the Court has not supplied

Plaintiff with the requisite notice before either awarding fees, dismissing the case, or imposing

other sanctions, as discussed above. Second, Plaintiff has been proceeding pro se for a substantial

portion of the case and in forma pauperis for the entirety of it. Awarding Defendants over $1,000

in attorney’s fees would place an unreasonable burden upon Plaintiff, who could not afford the

filing fee to bring this action. Defendants acknowledge as much in their brief. ECF No. 94-2 at 3

(“Defendants understand that a monetary fine to a party who is a pauper can be entirely

meaningless.”). Consequently, the Court declines to award fees under the circumstances. See

Jayne v. Bosenko, No. 2:08-cv-02767-MSB, 2014 WL 2801201, at *2 (E.D. Cal. June 19, 2014)

(declining to impose sanctions under Rule 37(a)(5) against a pro se prisoner proceeding in forma

pauperis because doing so would be unjust).



                                               -4-
                                         CONCLUSION

       Defendants’ Motion to Dismiss (ECF No. 94) is DENIED in its entirety. The Court directs

Plaintiff to provide defense counsel with the discovery he seeks—and that Judge Payson has

ordered him to produce—by November 1, 2019. The Court warns Plaintiff that his failure to

provide the discovery or otherwise obey future Court orders may result in sanctions, including the

dismissal of this case with prejudice.

       IT IS SO ORDERED.

Dated: September 30, 2019
       Rochester, New York
                                             ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             Chief Judge
                                             United States District Court




                                               -5-
